DETAILED ACTION
This office cation is responsive to the preliminary amendment filed 4/4/2019.  As directed, claims 1, 7, 10, and 11 have been amended and no claims have been added or canceled.  Thus claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “Described here” on line 1 is a phrase which can be implied.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “relative to the securing member” on the last line is unclear as the securing member is previously claimed as being the elongate member.  It is unclear how the elongate member has an angle relative to itself.
Regarding claim 18, “the second region at least one aperture” is unclear as a second region with an aperture is previously claimed (see claim 17).  Thus, it is unclear whether the same or different aperture is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (4,167,946)  in view of Totz (8,863,746).
Regarding claim 1, Sandstrom discloses a coupling device (2, 3) for a catheter and an endotracheal tube, comprising: a base (2) with an outer surface and an inner surface; a securing member (7) located on the outer surface of the base (as shown the groove 7 extends to the outer surface); a support (3) protruding from the outer face surface of the base (2) and spaced apart from the securing member (7); and a band (1) configured to releasably couple to the securing member (7); wherein the base (2) comprises an arcuate configuration with an arcuate length (length of base 2 from clip 3 to groove 7) and a width (width of base 2 from left side of support 3 around the base 2 to the right side of support 3) that is orthogonal to the arcuate length (as shown in fig. 3, the base 2 is curved in an arc along its length (vertical orientation in fig. 3) and 
Sandstorm teaches a support (3) but does not specifically disclose that the support is a clip.  However Totz teaches a clip (293; fig. 3C, 8) (col. 19 lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support of Sandstrom to be a clip was taught by Totz to provide the advantage of enhanced tube retention and securement for enhanced ease of use and (i.e. to prevent slippage before a user ties the band).
Regarding claim 11, Sandstrom discloses in fig. 3, that the inner surface of the base (2)  is curved and arcuate and the modified Sandstrom teaches a base and clip (fig. 3C of Totz) but does not specifically disclose the base has a radius of curvature in the a range of about 0.1" to about 2".  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curve of Sandstrom to include a radius of curvature within the claimed range as such would be considered a design choice fully implementable by one having ordinary skill in the art.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 12, Sandstrom discloses in fig. 3, that the inner surface of the base (2) is curved and arcuate and the modified Sandstrom teaches a base and clip (fig. 3C of Totz) but does not specifically disclose the base has an arc width of about 0.1" to about 1.5".  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 13, Sandstrom discloses a method comprising attaching an in instrument catheter to a coupling member (2) of a coupling device (2,3 )(col. 2 lines 55-65 disclose that additional tubes and instruments  can extend through lumen 5 being attached via band  1); positioning the coupling device (2,3)  against an endotracheal tube (4) (col. 1 lines 20-25); surrounding a band (1) of the coupling device (2,3) around at least a portion of an outer surface of the endotracheal tube (4); and securing the band of the coupling device to a securing structure (7) of the coupling device (2,3) but does not specifically disclose the instrument is a suction tube attached is attached to the endotracheal tube. However, Totz teaches a suction tube (i.e. 280; fig. 2a; 3c col. 1 lines 35-40) attached is attached to the endotracheal tube (201) (figs. 3c.; col. 17 lines 40-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the instrument channel of Sandstrom with an attached suction tube as taught by Totz to provide the advantage of enhanced therapeutic instrument accommodations to meet the needs of various users.
Regarding claim 19, Sandstorm teaches a support (3) but does not specifically disclose that the coupling member is a clip.  However Totz teaches a clip (293; fig. 3C, 8) (col. 19 lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base and support of Sandstrom to include a clip as taught by Totz to provide the advantage of enhanced tube retention and securement for enhanced ease of use.
.

Claims 2-4, 8-10, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom in view of Totz, as applied to claims 1 and 13 above, and further in view of Van Wagenen et al. (2013/0146069).
Regarding claim 2, Sandstrom discloses a securing member (7) but does not specifically disclose the securing member is an elongate member protruding from the outer surface of the base. However, Van Wagenen teaches an elongate member (30, 32) protruding from the outer surface of the base (20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing member and band of Sandstrom an elongate member securing interface as taught by Van Wagenen to provide the advantage of enhanced efficiency and ease of use not requiring ties.
Regarding claim 3, the modified Sandstrom teaches the elongate member (30; fig. 1 of Van Wagenen) has a fixed relationship with the base (as shown the member 30 is fixed).
Regarding claim 4, the modified Sandstrom teaches the elongate member (see fig. 1 of Van Wagenen) comprises an elongate body (30) and an enlarged distal end (32).
Regarding claim 8, the modified Sandstrom teaches the elongate member(30, 32l fig. 1 of Van Wagenen)  has an orthogonal orientation relative to the outer surface of the base (as shown, the member 30 extends radially outward forming a perpendicular angel with the base 20).

Regarding claim 10, the modified Sandstrom teaches the elongate member (30, 32; fig. 1 of Van Wagenen) has an angle of about 90 degrees to a tangential plane (longitudinal plane) through a base (lower half) of the elongate member, relative to the securing structure member (as shown, the member 30 extends radially outward forming a perpendicular angle with the base and thus includes a 90 degree angle which is within the claimed range).
Regarding claim 14, Sandstrom discloses a securing member (7) but does not specifically disclose the securing member is an elongate member protruding from the outer surface of the base. However, Van Wagenen teaches an elongate member (30, 32) protruding from the outer surface of the base (20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securing member and band of Sandstrom an elongate member securing interface as taught by Van Wagenen to provide the advantage of enhanced efficiency and ease of use not requiring ties.
Regarding claim 15, Sandstrom discloses positioning an elongate device (instruments) against the coupling device (2, 3) before surrounding the band (1) around the outer surface of the endotracheal tube (4) (col. 2 lines 40-50 discloses additional instruments are used at the time of insertion and col. 3 lines 5-25 disclose after insertion, the band is tied).
Regarding claims 16-18, the modified Sandstrom teaches (see figs. 1 and 2 of Van Wagenen) wherein the band (14) comprises a first region (1st end) and second region (2nd end) and wherein securing the band (14) of the coupling device to the elongate member comprises nd end) of the band (1); wherein the first region comprises at least one aperture (13) and the second region at least one aperture (15).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom in view of Totz and Van Wagenen, as applied to claim 2 above, and further in view of Smith et al. (2007/0265572).
Regarding claim 5. the modified Sandstrom teaches an elongate member (30; fig. 1 of Van Wagenen) but does not specifically disclose the elongate member is a curved elongate member.  However, Smith teaches in fig. 16 the elongate member (918) is a curved elongate member ([0092] last 5 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate member of the modified Sandstrom to be curved as taught by Smith to provide the advantage of enhanced strap detainment in the opening of the strap resistant to accidental disengagement since the strap would have to move up and over the elongate member to disengage. 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom in view of Totz, as applied to claim 1 above, and further in view of Visconti et al. 92014/0261463).
Regarding claim 6, Sandstrom discloses a band (10 but does not specifically disclose the band is an elastic strap. However, Visconti teaches the band is an elastic strap ([0092] lines 5-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the strap of Sandstrom to be an elastomeric 
Regarding claim 7, the modified Sandstrom teaches the strap is soft, flexible, and elastomeric ([0092] lines 5-10 of Visconti) but does not specifically disclose the elastic strap has a durometer in a range of about 10A to 90A.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the strap of the modified Sandstrom with a durometer within the claimed range as such is well within an artisan’s skill being fully implementable by one having ordinary skill in the art and would provide the advantage of enhanced softness for ease of use since the strap would be easy and pleasant to hold and manipulate by a user.   In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stam et al. (11,058,837) discloses a patient tube securement apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785